Exhibit 10.1
INCREMENTAL COMMITMENT AGREEMENT
Deutsche Bank Trust Company Americas
Barclays Bank PLC
The Royal Bank of Scotland PLC
SunTrust Bank
Wells Fargo Bank, N.A.
JP Morgan Chase Bank, N.A.
PNC Bank, N.A.
Capital One, N.A.
Comerica Bank
Flagstar Bank, FSB
City National Bank
December 15, 2011
Coffeyville Resources, LLC
2277 Plaza Drive
Suite 500
Sugar Land, Texas 77479
Attention: Edward A. Morgan, Chief Financial Officer and Treasurer
Re: Incremental Commitments
Ladies and Gentlemen:
          Reference is hereby made to the ABL Credit Agreement, dated as of
February 22, 2011, among Coffeyville Pipeline, Inc., Coffeyville Refining &
Marketing, Inc., Coffeyville Nitrogen Fertilizers, Inc., Coffeyville Crude
Transportation, Inc., Coffeyville Terminal, Inc., CL JV Holdings, LLC,
Coffeyville Resources, LLC (the “Company”), Coffeyville Resources Refining &
Marketing, LLC, Coffeyville Resources Pipeline, LLC, Coffeyville Resources Crude
Transportation, LLC, Coffeyville Resources Terminal, LLC, certain other
Subsidiaries of the Holding Companies and the Company from time to time party
thereto, the lenders from time to time party thereto, Deutsche Bank Trust
Company Americas, JPMorgan Chase Bank, N.A. and Wells Fargo Capital Finance,
LLC, as Co-ABL Collateral Agents, and Deutsche Bank Trust Company Americas, as
Administrative Agent and Collateral Agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used herein shall have the respective meanings
set forth in the Credit Agreement. Each lender (each an “Incremental Lender”)
party to this letter agreement (this “Agreement”) hereby severally agrees to
provide the Incremental Commitment set forth opposite its name on Annex I
attached hereto (for each such Incremental Lender, its “Incremental
Commitment”). Each Incremental Commitment provided pursuant to this Agreement
shall be subject to all of the terms and conditions set forth in the Credit
Agreement, including, without limitation, Sections 2.01(a) and 2.15 thereof.
          Each Incremental Lender, the Borrowers and the Administrative Agent
acknowledge and agree that the Incremental Commitments provided pursuant to this
Agreement shall constitute Incremental Commitments and, upon the Agreement
Effective Date (as



--------------------------------------------------------------------------------



 



Page 2

hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the Revolving Loan Commitment of such Incremental
Lender. Each Incremental Lender, the Borrowers and the Administrative Agent
further agree that, with respect to the Incremental Commitment provided by each
Incremental Lender pursuant to this Agreement, such Incremental Lender shall
receive from the Borrowers such upfront fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrowers, all of which fees shall
be due and payable to such Incremental Lender on the terms and conditions set
forth in each such separate agreement.
          Furthermore, each of the parties to this Agreement hereby agrees to
the terms and conditions set forth on Annex I hereto in respect of each
Incremental Commitment provided pursuant to this Agreement.
          Each Incremental Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Transferee, (ii) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto, (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender, and
(vi) attaches the applicable forms and/or Section 5.04(b)(ii) Certificate
referred to in Section 5.04(b) of the Credit Agreement.
          Upon the date of (i) the execution of a counterpart of this Agreement
by each Incremental Lender, each Borrower, each Holding Company, each Subsidiary
Guarantor and the Administrative Agent, (ii) the delivery to the Administrative
Agent and the Company of a fully executed counterpart (including by way of
facsimile or other electronic transmission) hereof, (iii) the payment of any
fees then due and payable in connection herewith and (iv) the satisfaction of
any other conditions precedent set forth in Section 4 of Annex I hereto (such
date, the “Agreement Effective Date”), each Incremental Lender party hereto
(x) shall be obligated to make the Revolving Loans provided to be made by it as
provided in this Agreement, and participate in Swingline Loans and Letters of
Credit made or issued on the terms, and subject to the conditions, set forth in
the Credit Agreement and in this Agreement and (y) to the extent provided in
this Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Credit Documents.
          Each Borrower acknowledges and agrees that (i) they shall be jointly
and severally liable for all Obligations of any Borrowers with respect to the
Incremental Commitments provided hereby as provided in the Credit Agreement
including, without limitation, all Revolving Loans made pursuant thereto, and
(ii) all such Obligations (including all such



--------------------------------------------------------------------------------



 



Page 3

Revolving Loans) shall be entitled to the benefits of the respective Security
Documents and the Guaranty in accordance with the requirements of the Credit
Agreement.
          Each Borrower acknowledges and agrees that, on the Incremental
Commitment Date, (i) the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the Incremental Commitment Date, both before and after giving
effect to the Credit Event to occur on the Incremental Commitment Date and the
application of the proceeds thereof, unless stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date (it being understood
that any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on any such date), and (ii) no Default or Event of Default exists or
would exist after giving effect to the Credit Event or the application of
proceeds therefrom.
          Each Holding Company and each Subsidiary Guarantor acknowledge and
agree that all Obligations with respect to the Incremental Commitments provided
hereby and all Revolving Loans made pursuant thereto shall (i) be fully
guaranteed pursuant to the Guaranty as, and to the extent, provided therein and
in the Credit Agreement and (ii) be entitled to the benefits of the Credit
Documents as, and to the extent, provided therein and in the Credit Agreement.
          Attached hereto as Annex II is a true and correct copy of the
officer’s certificate of the Company and Borrowing Base Certificate required to
be delivered pursuant to clause (iv) of the definition of “Incremental
Commitment Requirements” appearing in Section 1.01 of the Credit Agreement.
          You may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to us before the close of
business on December 15, 2011. If you do not so accept this Agreement by such
time, our Incremental Commitments set forth in this Agreement shall be deemed
canceled.
          After the execution and delivery to the Administrative Agent of a
fully executed copy of this Agreement (including by way of counterparts and by
facsimile or other electronic transmission) by the parties hereto, this
Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Credit Documents
pursuant to Section 13.12 of the Credit Agreement.
          In the event of any conflict between the terms of this Agreement and
those of the Credit Agreement, the terms of the Credit Agreement shall control.
*      *      *



--------------------------------------------------------------------------------



 



 

          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

                  Very truly yours,    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
           
 
  By   /s/ Michael Getz    
 
     
 
Name: Michael Getz    
 
      Title: Vice President    
 
           
 
  By   /s/ Marguerite Sutton    
 
     
 
Name: Marguerite Sutton    
 
      Title: Director    

Signature Page — Incremental Commitment Agreement



--------------------------------------------------------------------------------



 





 

                  SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY
AMERICAS    
 
                NAME OF INSTITUTION:         JP Morgan Chase Bank, N.A.    

            By:   /s/ J. Devin Mock        Name:   J. Devin Mock        Title:  
Authorized Officer     

Signature Page — Incremental Commitment Agreement



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY
AMERICAS

            NAME OF INSTITUTION:
Wells Fargo Bank, N.A.
      By:   /s/ Jeff Ruyston         Name:   Jeff Ruyston        Title:  
Director     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY
AMERICAS

            NAME OF INSTITUTION:
SunTrust Bank
      By:   /s/ Christopher M. Waterstreet         Name:   Christopher M.
Waterstreet        Title:   Vice President     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
The Royal Bank of Scotland PLC
      By:   /s/ James L. Moyes         Name:   James L. Moyes        Title:  
Authorised Signatory     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
PNC Bank, N.A.
      By:   /s/ Jeffrey Marchetti         Name:   Jeffrey Marchetti       
Title:   Officer     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
Barclays Bank PLC
      By:   /s/ Vanessa A. Kurbatskiy         Name:   Vanessa A. Kurbatskiy     
  Title:   Vice President     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
Capital One, N.A.
      By:   /s/ Matthew L. Molero         Name:   Matthew L. Molero       
Title:   Vice President     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
Comerica Bank
      By:   /s/ L.J. Perenyi         Name:   L.J. Perenyi        Title:   Vice
President     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
Flagstar Bank, FSB
      By:   /s/ Willard D. Dickerson, Jr.         Name:   Willard D. Dickerson,
Jr.        Title:   Senior Vice President     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO INCREMENTAL COMMITMENT
AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN ABOVE,
AMONG THE BORROWERS, THE GUARANTORS, VARIOUS
INCREMENTAL LENDERS AND DEUTSCHE BANK TRUST COMPANY AMERICAS

            NAME OF INSTITUTION:
City National Bank
      By:   /s/ Brent Phillips         Name:   Brent Phillips        Title:  
Vice President     

Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



 

Agreed and Accepted to as of
the date first written above:
COFFEYVILLE RESOURCES, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE RESOURCES REFINING & MARKETING, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE RESOURCES PIPELINE, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE RESOURCES TERMINAL, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
Signature Page — Incremental Commitment Agreement



--------------------------------------------------------------------------------



 



 

GARY-WILLIAMS ENERGY CORPORATION
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
WYNNEWOOD REFINING COMPANY
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
Signature Page — Incremental Commitment Agreement



--------------------------------------------------------------------------------



 



 

Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Commitment Agreement and to the incurrence of the Revolving Loans to
be made pursuant thereto.
COFFEYVILLE NITROGEN FERTILIZERS, INC.
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
CL JV HOLDINGS, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE REFINING & MARKETING, INC.
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE TERMINAL, INC.
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE PIPELINE, INC.
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
COFFEYVILLE CRUDE TRANSPORTATION, INC.
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
Signature Page — Incremental Commitment Agreement



--------------------------------------------------------------------------------



 



 

COFFEYVILLE FINANCE INC.
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
CVR GP, LLC
By: /s/ Edward A. Morgan
Name: Edward A. Morgan
Title: Chief Financial Officer and Treasurer
Signature Page — Incremental Commitment Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT
Dated as of December 15, 2011

1.   Names of the Borrowers:       Coffeyville Resources, LLC       Coffeyville
Resources Refining & Marketing, LLC       Coffeyville Resources Pipeline, LLC  
    Coffeyville Resources Crude Transportation, LLC       Coffeyville Resources
Terminal, LLC       Gary-Williams Energy Corporation       Wynnewood Refining
Company   2.   Incremental Commitment amounts (as of the Agreement Effective
Date):

      Names of Incremental Lenders   Amount of Incremental Commitment
Deutsche Bank Trust Company Americas
  $16,000,000
 
   
JPMorgan Chase Bank, N.A.
  $14,000,000
 
   
Wells Fargo Bank, N.A.
  $21,500,000
 
   
SunTrust Bank
  $13,500,000
 
   
The Royal Bank of Scotland PLC
  $12,000,000
 
   
PNC Bank, N.A.
  $10,000,000
 
   
Barclays Bank PLC
  $8,000,000
 
   
Capital One, N.A.
  $15,000,000
 
   
Comerica Bank
  $10,000,000
 
   
Flagstar Bank, FSB
  $20,000,000
 
   
City National Bank
  $10,000,000
 
   
Total:
  $150,000,000

 



--------------------------------------------------------------------------------



 



3.   Applicable Margins and Adjustable Applicable Margins to be applicable to
all Revolving Loans

As currently provided in the Credit Agreement.

4.   Other Conditions Precedent:

          (a) The satisfaction of all conditions precedent in Sections 2.15 and
7 of the Credit Agreement (including, without limitation, the satisfaction of
all Incremental Commitment Requirements),
          (b) that certain Stock Purchase and Sale Agreement by and among The
Gary Williams Company, GWEC Holding Company, Inc., Gary-Williams Energy
Corporation, CVR Energy, Inc. (“Parent”) and the Company, dated November 2,
2011, relating to the Company’s acquisition (the “Acquisition”) of all or
substantially all of the business (including, without limitation, all assets,
licenses and related operations) of Gary-Williams Energy Corporation and
(indirectly) its subsidiaries (collectively the “Acquired Business”) (including,
but not limited to, all schedules and exhibits thereto) (collectively, the
“Acquisition Agreement”) shall be in full force and effect. Concurrently with
the funding of $400.0 million of cash on hand (the “Cash Contribution”) and (if
applicable) the funding under a new senior secured bridge facility (the “Senior
Secured Bridge Facility”) and/or the issuance of senior secured notes issued as
Additional Notes under the Company’s Indenture dated as of April 6, 2010
generating gross proceeds of up to $275.0 million in a Rule 144A or other
private placement without registration rights (the “Senior Secured Notes”), the
Acquisition shall have been consummated in accordance with the Acquisition
Agreement, and the Acquisition Agreement shall not have been altered, amended or
otherwise changed or supplemented or any provision or condition therein waived
if such alteration, amendment, change, supplement or waiver would be adverse to
the interests of the Incremental Lenders in any material respect, in any such
case without the prior written consent of Deutsche Bank Trust Company Americas,
Deutsche Bank Securities Inc., Barclays Capital, Barclays Bank PLC, The Royal
Bank of Scotland plc, RBS Securities Inc., SunTrust Bank and SunTrust Robinson
Humphrey, Inc. (collectively, the “Agents”) (which consent may not be
unreasonably withheld, conditioned or delayed); provided that any reduction in
purchase price (excluding the effect of any working capital adjustments as
provided in the Acquisition Agreement) of more than 10% shall be deemed to be
materially adverse and any reduction in purchase price shall result in a
reduction in the Senior Secured Bridge Facility (or the Senior Secured Notes in
lieu thereof),
          (c) since December 31, 2010, no event has occurred which, individually
or in the aggregate, has had, or would be reasonably expected to have, a Target
Material Adverse Effect. As used in this paragraph (c), the term “Target
Material Adverse Effect” shall mean, with respect to Gary-Williams Energy
Corporation, any result, occurrence, condition, fact, change, violation, event,
discovery of information, circumstance, state of facts or effect that,
individually or in the aggregate, (x) materially delays (except with respect to
the conditions to Closing set forth in Article 5 of the Acquisition Agreement)
or prevents the ability of Seller Parent, Seller, Gary-Williams Energy
Corporation or its Subsidiaries to perform its obligations under the Acquisition
Agreement or any of the Ancillary Documents or to consummate the transactions
contemplated thereby, or (y) is materially adverse to the financial condition,
business, properties, assets,

 



--------------------------------------------------------------------------------



 



liabilities or results of operations of Gary-Williams Energy Corporation and its
Subsidiaries taken as a whole, provided, however, that in the case of clause
(y), no Excluded Matter shall be taken into account in determining whether there
has been a Target Material Adverse Effect. Defined terms used in this paragraph
(c) without definition shall have the meanings ascribed thereto in the
Acquisition Agreement (as in effect on the date hereof),
          (d) the Company shall have satisfied all of the requirements of the
Credit Agreement applicable to a Permitted Acquisition in connection with the
Acquisition (including all of the requirements set forth in Sections 9.13 and
10.12 of the Credit Agreement),
          (e) after giving effect to the consummation of the transactions
described in paragraph (b) of this Section 4 (the “Transaction”), CVR Energy,
Inc. and its subsidiaries (other than CVR Partners, LP and its subsidiary) shall
have no outstanding preferred equity or indebtedness, except for (i) the Senior
Secured Notes and/or the Senior Secured Bridge Loans, (ii) debt incurred under
the Credit Agreement (including debt incurred under $150.0 million in aggregate
Incremental Commitments (the “Incremental Revolving Loan Facility”)), (iii) the
Company’s existing First Lien Senior Secured Notes due 2015 (the “Existing
Notes”), (iv) the Company’s 10.875% Second Lien Notes due 2017, (v) the
mark-to-market value of any derivative instruments, (vi) such other debt
identified in CVR Energy, Inc.’s most recent quarterly report on Form 10-Q,
(vii) capital leases and other debt of the Acquired Business in an aggregate
amount not to exceed $50.0 million and (viii) such other indebtedness not
exceeding $30.0 million in the aggregate or as shall be agreed to by the Agents.
The Acquisition and the Senior Secured Bridge Loans and/or the Senior Secured
Notes (and any liens securing such obligations) and all existing debt of the
Acquired Business (and any liens securing such obligations) that is to remain
outstanding after giving effect to the consummation of the Transaction, in each
case, shall be permitted under the Credit Agreement without resulting in any
Default or Event of Default thereunder,
          (f) the Incremental Lenders shall have received (1) customary legal
opinions from counsel (including, without limitation, New York counsel) covering
matters reasonably acceptable to the Agents, (2) a solvency certificate, in form
and substance reasonably satisfactory to the Agents, from the chief financial
officer of the Company as to the solvency of the Company and its Subsidiaries on
a consolidated pro forma basis and (3) other customary and reasonably
satisfactory closing and corporate documents, resolutions, certificates,
instruments, lien searches and deliverables, or an agreement to provide any of
the foregoing set forth in clause (3) on a post-closing basis,
          (g) the Agents shall have received and be satisfied with (1)(a)
audited consolidated balance sheets and related statements of income and cash
flows of the Acquired Business for the three fiscal years of the Acquired
Business ended at least 90 days prior to the Agreement Effective Date, and
(b) audited consolidated balance sheets and related statements of income and
cash flows of the Parent for the three fiscal years of the Company ended at
least 90 days prior to the Agreement Effective Date (it being understood that
the Agents have received such financial statements for the fiscal years ended
2008, 2009 and 2010), (2)(a) unaudited consolidated balance sheets and related
statements of income and cash flows of the Acquired Business for each fiscal
quarter of the Acquired Business ended after the close of its most recent fiscal
year and at least 45 days prior to the Agreement Effective Date, and
(b) unaudited consolidated

 



--------------------------------------------------------------------------------



 



balance sheets and related statements of income and cash flows of the Parent for
each fiscal quarter of the Parent ended after the close of its most recent
fiscal year and at least 45 days prior to the Agreement Effective Date (it being
understood that the Agents have received the financial statements for the
quarterly period ended March 31, 2011 and June 30, 2011 as of the date hereof),
(3) pro forma consolidated financial statements of the Parent and its
subsidiaries (including the Acquired Business) prepared on a basis consistent
with the Parent’s historical audited financial statements referred to above and
a pro forma consolidated statement of income of the Parent for the twelve-month
period ending on the last day of the most recently completed four-fiscal-quarter
period ended at least 45 days before the Agreement Effective Date, prepared
after giving effect to the Transaction as if the Transaction had occurred at the
beginning of such period, and (4) detailed projected consolidated financial
statements of the Company and its subsidiaries for at least the five fiscal
years ending after the Agreement Effective Date, which projections shall
(x) reflect the forecasted consolidated financial condition of the Company and
its subsidiaries after giving effect to the Transaction and the related
financing thereof, (y) be prepared and approved by the Company, and (z) show
minimum utilization of drawings under the Credit Agreement (including under the
Incremental Revolving Loan Facility) of at least $60.0 million (inclusive of
outstanding Letters of Credit). It being understood that to the extent the
Parent publicly files any financial statement with the SEC that are required by
this paragraph (g) such financial statements when filed shall be deemed received
by the Agents,
          (h) all fees and expenses related to the Transaction payable to the
Agents or the Incremental Lenders presented to the Company not less than two
business days prior to the Agreement Effective Date and required to be paid on
the Agreement Effective Date shall have been paid to the extent due,
          (i) the Agents shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, to the extent reasonably requested in writing at
least 10 calendar days prior to the Agreement Effective Date by the Agents, and
          (j) after giving effect to the Transactions and any borrowings of
Loans or issuances of Letters of Credit under the Credit Agreement (including
under the Incremental Revolving Loan Facility) on the Agreement Effective Date,
Excess Availability shall be greater than $100.0 million.

 